Citation Nr: 0716492	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for Horner's syndrome as 
secondary to service connected status post diskectomy, C6-C7.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel




INTRODUCTION

The veteran had active service from November 1977 to August 
1998. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2007, the Board received additional evidence from 
the veteran unaccompanied by a waiver of the RO's right to 
initial consideration of the new evidence.  38 C.F.R. §§ 
19.9, 20.1304(c) (2006).  In light of the disposition of this 
claim, a remand to the RO is not in order. 


FINDING OF FACT

There is competent medical evidence of record that shows that 
the currently diagnosed Horner's syndrome is related to the 
service-connected cervical spine disability.


CONCLUSION OF LAW

Horner's syndrome is proximately due to or the result of the 
service-connected status post diskectomy, C6-C7.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.303, 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim. 

During the course of this appeal, the United States Court of 
Appeals for Veteran Claims issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed disorder.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award. 

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2005); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Private treatment records show that the veteran is currently 
diagnosed with Horner's syndrome.  In addition, Dr. R.H. has 
opined that the veteran's Horner's syndrome is secondary to 
his service-connected cervical spine disability.  There is no 
competent medical evidence to the contrary.  Therefore, the 
Board finds that secondary service connection for Horner's 
syndrome is warranted.  


ORDER

Service connection for Horner's syndrome as secondary to 
service connected status post diskectomy, C6-C7 is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


